Citation Nr: 1745141	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  11-13 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for peripheral vascular disease.

2. Entitlement to service connection for coronary artery disease.

3. Entitlement to service connection for diabetic cystopathy, claimed as bladder dysfunction.

4. Entitlement to service connection for stroke.

5. Entitlement to service connection for depressive disorder, to include as secondary to service-connected diabetes mellitus.

6. Entitlement to an initial rating in excess of 10 percent prior to November 24, 2014, and 40 percent thereafter for generalized peripheral neuropathy of the upper left extremity.  

7. Entitlement to an initial rating in excess of 10 percent prior to November 24, 2014, and 30 percent thereafter for generalized peripheral neuropathy of the upper right extremity.  

8. Entitlement to an initial rating in excess of 10 percent for generalized peripheral neuropathy of the lower left extremity.

9. Entitlement to an initial rating in excess of 10 percent for generalized peripheral neuropathy of the lower right extremity.

10. Entitlement to an initial compensable rating for erectile dysfunction.

11. Entitlement to a rating in excess of 20 percent for diabetes mellitus.  

12. Entitlement to an initial higher rate of special monthly compensation (SMC), presently granted based on loss of use of a creative organ.


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

These matters came before the Board in March 2016, at which time they were remanded for further development.  Also remanded at that time were the issues of entitlement to service connection for an eye disability and entitlement to a total disability raitng based on individual unemployability (TDIU).  Those issues were subsequently granted in a November 2016 rating decision, and therefore are no longer before the Board.  

The issues of service connection for depression and entitlement to increase SMC are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. There is no objective showing or diagnosis of peripheral vascular disease at any time during the period on appeal.

2. There is no objective showing or diagnosis of coronary artery disease at any time during the period on appeal.

3. There is no objective showing or diagnosis of stroke at any time during the period on appeal.  

4. There is no objective showing or diagnosis of diabetic cystopathy or other bladder dysfunction at any time during the period on appeal.  

5. For all periods on appeal, the Veteran's diabetes mellitus has required treatment with an oral hypoglycemic agent and restricted diet only.

6. The Veteran does not have a penile deformity.

7. The Veteran's right hand is his dominant hand.

8. From November 30, 2009, the Veteran's right upper extremity peripheral neuropathy was manifested by mild incomplete paralysis of the median nerve; from November 24, 2014, it has been manifested by moderate incomplete paralysis of the median nerve.  


9. From November 30, 2009, the Veteran's left upper extremity peripheral neuropathy was manifested by mild incomplete paralysis of the median nerve; from November 24, 2014, it has been manifested by severe incomplete paralysis of the median nerve.  

10. From November 30, 2009, the Veteran's right lower extremity peripheral neuropathy was manifested by mild incomplete paralysis of the sciatic nerve; from November 24, 2014, it has been manifested my moderate incomplete paralysis of the sciatic nerve.  

11. From November 30, 2009, the Veteran's left lower extremity peripheral neuropathy was manifested by mild incomplete paralysis of the sciatic nerve; from November 24, 2014, it has been manifested my moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1. The criteria for service connection of peripheral vascular disease have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  

2. The criteria for service connection of coronary artery disease have not been met.   38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

3. The criteria for service connection of stroke have not been met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

4. The criteria for service connection of diabetic cystopathy have not been met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

5. The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.119, Diagnostic Code (DC) 7913 (2016).  

6. The criteria for a compensable disability rating for the Veteran's service-connected erectile dysfunction are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.20, 4.118, DC 7522 (2016).

7. The criteria for a rating in excess of 10 percent prior to November 24, 2014, and 30 percent thereafter for right upper extremity peripheral neuropathy have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.6, 4.7, 4.124a, DC 8615 (2016).  

8. The criteria for a rating in excess of 10 percent prior to November 24, 2014, and 40 percent thereafter for left upper extremity peripheral neuropathy have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.6, 4.7, 4.124a, DC 8615.

9. The criteria for a rating in excess of 10 percent for right lower extremity peripheral neuropathy have not been met prior to November 24, 2014.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.6, 4.7, 4.124a, DC 8620 (2016).  

10. From November 24, 2014, the criteria for a 20 percent rating for right lower extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.6, 4.7, 4.124a, DC 8620.

11. The criteria for a rating in excess of 10 percent for left lower extremity peripheral neuropathy have not been met prior to November 24, 2014.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.6, 4.7, 4.124a, DC 8620.

12. From November 24, 2014, the criteria for a 20 percent rating for left lower extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.1, 4.6, 4.7, 4.124a, DC 8620.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of a letter sent in December 2009.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, VA examination reports, and statements from the Veteran.  The Veteran has not notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

Service Connection

The Veteran seeks service connection for peripheral vascular disease, coronary artery disease, stroke, and diabetic cystopathy (also described as bladder dysfunction).  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board finds that service connection should not be granted for any of the issues claimed as no objective diagnoses has been established for any of the issues on appeal.  

The Veteran submitted his claim in November 2009 with a letter from a private physician, Dr. N.O.V., who stated that the Veteran presented with a history of diabetes mellitus, high blood pressure, hyperlipidemia, neuropathy and erectile dysfunction.  Although that letter indicated that peripheral vascular disease, coronary artery disease, stroke, and diabetic cystopathy (also described as bladder dysfunction) were potential complications of diabetes mellitus, that letter does not actually state that the Veteran had been diagnosed with those disabilities.  

The Veteran submitted a letter in April 2013 stating that he had experienced a stroke and was treated at a private hospital.  However, the medical records the Veteran submitted in support of that statement show he was admitted for atrial fibrillation, secondary to hypertension.  There is no evidence in those records that he was ever diagnosed with a stroke.  

The Board has also reviewed the Veteran's complete VA treatment records.  Although those records indicate that the Veteran has been counseled that acute coronary syndrome and peripheral vascular disease may be complications of diabetes mellitus, there is no evidence in any of the available records that he has ever been diagnosed with those disabilities.  Likewise, there is no evidence of bladder dysfunction, diabetic cystopathy or stroke in his VA treatment records.

Ultimately, the Board has reviewed all evidence in the record and finds that there is insufficient evidence to prove a diagnosis of peripheral vascular disease, coronary artery disease, stroke, and diabetic cystopathy, during any period on appeal.  Because a presently diagnosed disability is the primary criteria for service connection, the Board must deny the claims.  .  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2016).

Increased Disability Ratings

The Veteran is presently service connected for diabetes mellitus, right and left upper extremity peripheral neuropathy, right and left lower extremity peripheral neuropathy, and erectile dysfunction.  He asserts that he is entitled to increased disability ratings for all.  

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's bilateral upper extremity neuropathy, and bilateral lower extremity neuropathy, and erectile dysfunction, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In the case of the Veteran's diabetes mellitus, "where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2016).


Diabetes Mellitus

The Veteran's diabetes mellitus, type II, has been rated as 20 percent disabling for all periods on appeal.  It is presently rated under Diagnostic Code 7913, which compensates for diabetes mellitus.  

Under the applicable diagnostic criteria, a 20 percent rating is assigned for diabetes requiring insulin and restricted diet, or' oral hypoglycemic agent and restricted diet.  38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 (2016).

A 40 percent rating is assigned for diabetes requiring insulin, restricted diet, and regulation of activities.  Id.

A 60 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.

Finally, a 100 percent rating is granted for diabetes requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

Compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Id., note 1.  As is discussed in more detail below, the Veteran's neuropathy, secondary to his diabetes mellitus, type II, is being separately evaluated.

After carefully reviewing the evidence in the record, the Board finds that a higher rating is not warranted for any period on appeal.  Particularly, the Board notes that at no point on appeal has the Veteran's diabetes mellitus, type II, been shown to require any more treatment than use of an oral hypoglycemic agent and restricted diet.  He has not required that his activities be limited, rather, he has been encouraged to exercise more.  Neither has he required use of insulin.  He has not had hospitalization or required trips to his diabetic care provider 2 times per month or more. 

Specifically, the Veteran was afforded an examination in February 2010 at which time he was noted to require one oral hypoglycemic medication.  His course was stable.  He had no history of hypoglycemic reactions or ketoacidosis.  He did not require insulin and there was no indication that his physical activities were restricted.  Complications included peripheral neuropathy, right eye macular hole, and erectile dysfunction.

A November 2014 examination report again confirmed that his diabetes was managed by restricted diet and an oral hypoglycemic agent only.  He did not require regulation of activities.  He did not visit his diabetic care provider 2 or more times per month.  He had not been hospitalized for diabetic symptoms in the prior 12 months.  Symptoms included diabetic peripheral neuropathy and erectile dysfunction.

The Board has reviewed the Veteran's VA treatment records and has not revealed any further evidence that he requires additional treatment such as insulin or restriction of activities.  There is no evidence of hypoglycemic reactions or ketoacidosis.  

In sum, the evidence supports a finding that the Veteran's diabetes mellitus, type II, requires an oral hypoglycemic agent and restricted diet only.  As such, a rating in excess of 20 percent is not warranted under the applicable diagnostic criteria.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Erectile Dysfunction

The Veteran is service connected for erectile dysfunction as associated with his service-connected diabetes mellitus.  The RO has rated his erectile dysfunction as noncompensable.  

Erectile dysfunction is rated by analogy, to "penis, deformity, with loss of erectile power," Diagnostic Code 7522.  See 38 C.F.R. § 4.20 (2016).  The rating schedule provides a 20 percent rating for deformity of the penis with loss of erectile power.  This is a conjunctive set of criteria; both must be present to warrant compensation at the sole authorized level, 20 percent.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  

In this case, the medical evidence does not indicate that the Veteran has a penile deformity.  The Veteran's January 2010 VA examination did not show a deformity, but rather erectile dysfunction secondary to endocrine disease.  Likewise, his November 2014 VA examination also showed erectile dysfunction secondary to diabetes mellitus, and not involving any deformity.  A review of his VA and private treatment records does not document a deformity.  

Where the criteria for a compensable rating under a diagnostic code are not met, as here, a noncompensable rating is awarded.  See 38 C.F.R. § 3.31 (2016).  Consequently, there is no basis for a separate rating for erectile dysfunction under the rating schedule.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Bilateral Upper Extremity Peripheral Neuropathy

The Veteran's right upper extremity peripheral neuropathy is presently rated as 10 percent disabling from November 30 2009, and as 30 percent disabling from November 24, 2014.  His left upper extremity peripheral neuropathy is presently rated as 10 percent disabling from November 30, 2009, and as 40 percent disabling from November 24, 2014.  

Both disabilities are rated under Diagnostic Code 8615, which compensates for neuritis associated with the median nerve.  Under the applicable diagnostic code, a 10 percent rating is assigned for mild incomplete paralysis of the median nerve in both the major and minor extremity.  A 20 percent rating is assigned to the minor extremity and a 30 percent rating is assigned to the major extremity for evidence of moderate incomplete paralysis.  A 40 percent rating is assigned to the minor extremity and a 50 percent rating is assigned to the major extremity with evidence of severe incomplete paralysis.  Finally, a 60 percent rating is assigned the to the minor extremity and a 70 percent rating to the major extremity for complete paralysis of the median nerve.  Complete paralysis is described as "the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances."  38 C.F.R. § 4.124a, Diagnostic Code 8615 (2016).  

Words such as "mild," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2016).

The Board takes notice that the Veteran's right hand is his dominant hand.  

After review of the evidence of record, the Board finds that the Veteran is not entitled to a higher rating for any period on appeal for either the right or the left upper extremity peripheral neuropathy.

Specifically, the Veteran was first evaluated in a February 2010 VA examination.  At that time he was reported as having loss of grip strength and generalized numbness which was worse at night when recumbent.  Muscle strength in both extremities was 5/5.  No motor function was observed.  Decreased vibration sensation, pain and light touch sensation were noted distal to the wrist in both hands.  Position sense was normal.  There was no muscle atrophy and muscle tone and bulk was normal.  There were no tremors, tics or abnormal movements.  His joint function was not affected.  While this report clearly noted evidence of upper peripheral neuropathy, the symptoms themselves do not rise to the level of moderate to severe in nature.  As such, a 10 percent rating for both upper extremities s appropriate from the date of service connection.

On November 24, 2014, the Veteran was afforded a new examination.  Constant pain was not reported but mild intermittent (usually dull) pain was recorded in both extremities.  Paresthesias and/or dysesthesias were reported as mild in the right hand and severe in the left hand.  Moderate numbness was reported in both.  Elbow strength was complete at 5/5.  Wrist flexion was listed as only 2/5 in the right and 1/5 in the left.  Wrist extension strength was 2/5 in both hands.  Grip strength and pinch strength were 3/5 in the right and 1/5 in the left.  Deep tendon reflexes were absent in the bicep and triceps.  Light touch sensation was decreased in the right and absent in the left (shoulder and forearm were both normal on both sides).  Position sense and vibration sense were both decreased but not absent.  No muscle atrophy was noted.  Neuritis of the radial and ulnar nerves was described as mild.  Regarding the median nerve, the examiner opined that the paralysis was incomplete and moderate in nature in the right upper extremity, and severe in the left.  The Board agrees.  The Veteran's right upper extremity clearly experiences symptoms which are greater than mild in nature, but do not rise to the level of severe.  The left extremity clearly experiences worse symptoms than the right, but at no point has it been diagnosed as complete paralysis of that disability.  As such, a 30 percent rating for moderate incomplete paralysis of the major extremity is assigned for the right extremity and a 40 percent rating is assigned to the left extremity for severe incomplete paralysis of the minor extremity. 

The Board has reviewed the Veteran's VA and private treatment records, but has not revealed any evidence which would give rise to higher ratings for either upper extremity.  

In sum, the Board finds that a 10 percent rating is appropriate for both right and left upper extremity from the date of service connection.  A 30 percent rating for the right upper extremity and a 40 percent rating for the left upper extremity is the maximum allowable rating under the diagnostic criteria, effective November 24, 2014.  As such, an increased rating for either upper extremity is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Bilateral Lower Extremity Peripheral Neuropathy

The Veteran is presently service connected for generalized peripheral neuropathy of the right and left lower extremity, rated as 10 percent disabling for each extremity from the date of service connection.  He contends he is entitled to a higher rating for both.  

Both disabilities are rated under Diagnostic Code 8620, which compensates for neuritis associated with the sciatic nerve.  Under the applicable diagnostic code, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is assigned for moderate incomplete paralysis.  A 40 percent rating is assigned for moderately severe incomplete paralysis.  A 60 percent rating is assigned for severe incomplete paralysis of the sciatic nerve, described as having marked muscular atrophy.  Finally, an 80 percent rating is appropriate with evidence of complete paralysis of the sciatic nerve, described as "the foot dangles and drops, no active movement possible of the muscles below the knee, flexion of the knee is weakened or (very rarely) lost."  38 C.F.R. § 4.124a, Diagnostic Code 8620 (2016).  

As noted above, words such as "mild," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

The Board has reviewed the evidence and finds that from the date of service connection, a 10 percent rating is the maximum rating allowed under the diagnostic criteria for both lower extremities.  However, from November 24, 2014, the Veteran should be granted a 20 percent rating for each lower extremity based on evidence of moderate incomplete paralysis in the sciatic nerve.  

The Veteran's initial February 2010 VA examination noted pain in the legs upon walking with numbness.  Muscle strength was 5/5.  No motor function impairment was noted.  Decreased pain, light touch and positional sense were noted from the knee down in both legs.  No muscle atrophy was noted.  Muscle tone and bulk were normal.  There were no tremors, tics or other abnormal movements found.  Joint function was not affected.  Gait and balance were normal.  The symptoms did affect his daily life, but were described as requiring help from his wife for some activities of daily living.  Ultimately, the Board finds that these symptoms do not fit a picture of greater than mild incomplete paralysis of the sciatic nerve.  

However, on November 24, 2014, the Veteran was afforded a new VA examination.  Constant pain was not noted, but intermittent (usually dull) pain was reported as severe in the right leg and moderate in the left leg.  Moderate paresthesias and/or dysesthesias were reported in both legs.  Mild numbness was reported in both legs.  He also was noted to have cramps in his legs, mostly nocturnal in nature.  Strength was complete in all areas at 5/5.  Deep tendon reflexes were decreased in the knees and absent in the ankles.  Light touch sensation was decreased in the lower legs and feet.  Positional sense and vibration sensation was decreased in both lower extremities.  No muscle atrophy was observed, but other trophic changes included shiny pretibials and loss of hair.  Although the examiner opined that the Veteran's neuritis was mild in nature, the Board finds that the above symptoms have clearly increased in severity since his February 2010 VA examination, although not rising to the level of moderately severe in nature.  There is evidence of intermittent pain, paresthesias and/or dysesthesias, increasing numbness, and decreased sensation since that time.  As such, the Board will afford the Veteran the benefit of the doubt and assign a 20 percent rating for both lower extremities for moderate neuritis of the sciatic nerve, effective November 24, 2014, the date of his most recent VA examination.

The Board has reviewed the Veteran's VA and private treatment records, but did not reveal any evidence which would provide for a higher rating at any time on appeal.  

In sum, the Board finds that an initial rating in excess of 10 percent should not be granted for either lower extremity.   In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  However, from November 24, 2014, the Veteran should be granted a 20 percent rating for moderate peripheral neuropathy of the right and left lower extremity.  


ORDER

Service connection for peripheral vascular disease is denied.  

Service connection for coronary artery disease is denied.

Service connection for stroke is denied.

Service connection for diabetic cystopathy (claimed as baller dysfunction) is denied.

A disability rating in excess of 20 percent for diabetes mellitus, type II, is denied.

A compensable rating for erectile dysfunction is denied. 

An increased rating in excess of 10 percent from November 30 2009, and 30 percent disabling from November 24, 2014, for right upper extremity peripheral neuropathy is denied.

An increased rating in excess of 10 percent from November 30 2009, and 40 percent disabling from November 24, 2014, for left upper extremity peripheral neuropathy is denied.

Prior to November 24, 2014, a rating in excess of 10 percent for right lower peripheral neuropathy is denied.  

From November 24, 2014, a 20 percent rating for right lower peripheral neuropathy is granted.  

Prior to November 24, 2014, a rating in excess of 10 percent for left lower peripheral neuropathy is denied.  

From November 24, 2014, a 20 percent rating for left lower peripheral neuropathy is granted.  


REMAND

Once VA undertakes to provide an examination in a service connection claim, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In its most recent remand, the Board ordered that the Veteran be afforded a new psychiatric examination which specifically addressed the issue of aggravation of his previously diagnosed depression, not otherwise specified.  The Veteran was afforded an examination in November 2016.  However, the examiner stated that the Veteran does not have a presently diagnosed psychiatric disability and declined to provide the opinions requested by the Board.  This is problematic for two reasons.  First, the examiner failed to adequately address how she determined that the Veteran does not have a psychiatric disability, when such a disability had already been diagnosed in a prior VA examination.  Such a finding must be rectified with the prior examination reports.  Second, even presuming that the Veteran's previously diagnosed psychiatric disability resolved, the Board must still obtain an opinion which addresses aggravation for the period when his disability was active.  As such, a new examination must be conducted.

With regard to the issue of entitlement to an initial higher rate of special monthly compensation (SMC), as the outcome of the Veteran's depression claim may have a direct bearing on such an entitlement, the Board must remand that as intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Invite the Veteran to submit any additional evidence in support of his claims remaining on appeal.

2. Schedule the Veteran for a VA examination to determine the etiology of any psychiatric disorder.  The claims file should be made available to the examiner selected to conduct the examination report.  

The examiner should identify all psychiatric disorders found on examination.  If the examiner determines that the Veteran does not have a psychiatric disorder, that determination must be rectified with the prior diagnoses and reports of symptoms.  Any failure to discuss these prior diagnoses and symptoms will be returned as inadequate.

For each disability diagnosed (if the examiner determines that the prior diagnosed disability has resolved, he or she must still answer the following questions), the examiner should state:

a. Whether it is at least as likely as not that the diagnosed psychiatric disability is etiologically related to the Veteran's service-connected disabilities, to include diabetes mellitus and its associated complications.

Any opinion rendered should be accompanied by a complete rationale and discussion.  Citation to evidence in the record, known medical principles, and/or medical treatise evidence would be of assistance to the Board in adjudicating the claim. 

3. Thereafter, readjudicate the claims remaining on appeal in light of all evidence of record.  If any benefit should remain denied, issue the Veteran a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


